 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                       No. 6:19-po-0241-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO REVIEW HEARING;
                                                      AND ORDER THEREON
13    TIFFANY A. GARRIGA,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Tiffany A. Garriga, by and through her attorney of record,

18   Carol A. Moses, that the status conference in the above-captioned matter set for February 25,

19   2020 be continued to March 11, 2020 at 10:00 a.m. The Legal Officer has to be out of the area on

20   February 25, 2020 for a medical appointment of a family member and requests the continuance to

21   accommodate that appointment.

22
            Dated: February 19, 2020                      /S/ Susan St. Vincent
23                                                        Susan St. Vincent
24                                                        Legal Officer
                                                          Yosemite National Park
25
            Dated: February 19, 2020                      /S/ Carol A. Moses
26                                                        Carol A. Moses
                                                          Attorney for Defendant
27                                                        Tiffany A. Garriga
28
                                                      1
 1                                          ORDER
 2            The court accepts the above stipulation and adopts its terms as the order of this court.
 3
     Accordingly, the February 25, 2020, review hearing for Tiffany A. Garriga, Case 6:19-po-0241-
 4
     JDP, is continued to March 11, 2020, at 10:00 a.m.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      February 21, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
